*728In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Horowitz, J.), dated June 1, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants failed to establish their entitlement to judgment as a matter of law. The evidence submitted on their motion, which included the deposition testimony of the parties involved in the collision, did not establish that the third-party defendant, who was driving the plaintiffs car at the time of the collision, failed to yield the right-of-way to the defendant driver (see Vehicle and Traffic Law § 1142 [a]; see also Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; cf. Ishak v Guzman, 12 AD3d 409 [2004]). Accordingly, we need not address the sufficiency of the plaintiffs opposition papers (see Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Adams, J.P., Luciano, Mastro and Skelos, JJ., concur.